Claimant’s intestate was a member of the New York National Guard, Troop F, First Cavalry, Fifty-first Brigade, from February 8, 1921, to July 30, 1923. He attended training oamp with hig outfit at Camp Fort Ethan Allen, Vermont, from July 31,1921, to August 14,1921, On August 7,1921, deceased fell from a horse he was riding at the field encampment. He died April 4, 1932, by reason of a tumor of the cauda equina, Claimant alleges that the fall caused the death of deceased- The claim is filed pursuant to chapter 498 of the Laws pf 1933, No claim is made that the State was guilty of any act of negligence which caused decedent to fall- There is no evidence in the record to justify a finding of negligence upon the part of the State. The court below found upon conflicting evidence that the proof was insufficient to establish that deceased was injured in the spine when he fell and that the proof was also insufficient to establish that deceased died as a result of such fall, The evidence sustains these findings. Judgment unanimously affirmed, without costs, Present — Hill, P. J., Bhodes, McNamee, Bliss and Heffernan, JJ,